THE    ATTORNEY           GENERAL
                           OF TEXAS
                          AUSTIN   11.TEXAS




Dear   19lr:                   OpinionHo. O-6452
                               rxc Cgnstnmtion of Art. 7452,
                                . . ., lg& mlhlng to
                               exuaptiormin favor of retedn8rUnr
                               regletrrlngundrrrprior aot.
You hwe nquemted the opinionof Ml8 Depwtmemt as to whether one
hmvlng two yean in a reoognizcd      8akwol of vetorlnery mdioirw and
rive years of aotual practice    ae a veterinprianprior to the year
1911, may re Aster aa a veterlnarlur     under the 9mvlaions of title
lp7, A&S. 7$r,8-7465,lnoluaive,R. C. d., l%?f5.
Artlole 7451 prohibitathe praaticsof veterinarywdlclne by eny
person who has not complied with tie provisions     cf Title 127,md
who ha8 not registered  with the dLatr%at clerk of the county of
hir mmldence.    Art. 7452 oets out aertain  sxoeytione   to Art. 7451,
awng &ah is the provl8ionthat cne “heretoforeregiatem4 as a
veterinaryauqgeonln the oounty of hi0 realdenaeaacordirqto the
provieiom of Ctupter76 of the Aotr of the Regulv Sessionot the




lcnview ef the expre86lurguageoi the *bovo quoted rt8tutewe
th%nk it elw tht ma mu m~trPrtI.on of a veterinar%an   is
mfhoriwd therebybeoauae0r hir fmwr pxwtloe or odueation -
th elzatute mmly euthtMr@d Ris oontlnue+Spnratioeb ~WWI or
  pa4orbnful~rtr&lou      Mdwadwth4llafted     ounditon8 of 1.
L    gmAwt*" eertlfxoee.
It 1~ rlnorrvl hoped that our   VleW8   on this mttor    will k
OS auida8ee L you.
                                 Your8 very truly
                           A-P-W1FpxAs

                                8/ SJgebe Alvla

                                          msene Alvia
                                             Ar618tant